Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 1, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147415                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147415
                                                                    COA: 308654
                                                                    Kent CC: 11-007667-FC
  MELVIN JAMES MARSHALL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE in part the judgment of the Court of
  Appeals and we REMAND this case to the Court of Appeals for reconsideration in light
  of People v Hardy, 494 Mich 430, 438 (2013), and People v Osantowski, 481 Mich 103,
  111 (2008). Determining whether a trial court properly scored sentencing variables is a
  two-step process. First, the trial court’s factual determinations are reviewed for clear
  error and must be supported by a preponderance of the evidence. Hardy, 494 Mich at
  438. The clear error standard asks whether the appellate court is left with a definite and
  firm conviction that a mistake has been made. See Douglas v Allstate Ins Co, 492 Mich
  241, 256-257 (2012). Second, the appellate court considers de novo “[w]hether the facts,
  as found, are adequate to satisfy the scoring conditions prescribed by statute . . . .”
  Hardy, 494 Mich at 438. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 1, 2014
           s0325
                                                                               Clerk